Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 08/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. PAT. 10,728,082 B2 and U.S. PAT. 10,135,666 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts on record were overcome and the claims are allowed for the reasons set forth in applicant’s arguments/remarks filed on 08/31/2022.
Regarding independent claim 1, the primary art of record, Cheong et al. (US 2005/0094611 A1) discloses receiving a transmission packet including information for delivery characteristics of the media data (e.g. transmitting a resource reservation protocol message to the packet data service node. The packet data service node maps IP QoS information to be transmitted to the access terminal to QoS information needed in the access network, see at least, para. 18, 20, 28, 36). Cheong further discloses the information for the delivery characteristics comprises bitstream information and quality of service (QoS) information for delivery of the media data (e.g. transferring QoS mapping information to a network through an RSVP message according to an application characteristic in a high-rate packet data system, mapping the QoS mapping information to an Access Network QoS parameter in a packet data service node, see at least col 7, para. 20, 28). Other prior art, such that Working Draft for MPEG Media Transport (April 2012) discloses the bitstream information indicating a minimum bit rate for delivery of the media data and a maximum buffer size for delivery of the media data (e.g. a bitstream_descriptor that includes a sustainable_rate - that defines the minimum bitrate that shall be guaranteed for continuous delivery of the MMT Asset and a buffer_size that defines the maximum buffer size for delivery of the MMT Asset, see at least page 47, para. 3). Other, such as HA et al. (US 2011/0119395 A1) discloses transmitting and receiving media data to a streaming environment by segmenting into segments a plurality of media data, which is generated by encoding content to have different qualities.
However, the cited prior arts of record, taken alone or in any combination, fail to
anticipate, teach, disclose or suggest the limitations “wherein the QoS information comprises a first field indicating characteristics about packet loss of the media data and a second field classifying a service class of the media data, wherein the bitstream information includes a first field indicating a minimum bit rate for delivery of the media data and a second field indicating a maximum buffer size for delivery of the media data, and wherein the transmission packet comprises a flag indicating a presence of the information for delivery characteristics” in combination with the remaining limitations of the amended claims.
These references, taken alone or in combination, are deficient in showing the
applicant's claimed invention. Therefore, the prior arts of record fail to anticipate, teach,
disclose or suggest all elements of the claimed invention.
Dependent claims 2-4, depending on independent claim 1, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466